COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER ON MOTION
Cause number:            01-15-00440-CV
Style:                   In re Ernest Ray Koonce, Relator
Date motion filed*:      November 19, 2015
Type of motion:          Opposed First Motion for Extension of Time to File Response
Parties filing motion:   Real Party in Interest Wells Fargo
Document to be filed:    Response to Supplemental Mandamus Petition

Is appeal accelerated?      Yes (original proceeding).

If motion to extend time:
       Original due date:                 November 23, 2015
       Number of extensions granted:          0        Current Due Date: November 23, 2015
       Date Requested:                    December 7, 2015

Ordered that motion is:
            Granted
            Denied
            Dismissed (e.g., want of jurisdiction, moot)
            Other: _____________________________________
       Because the Real Party in Interest timely filed its response to the supplemental petition
       on November 23, 2015, its extension request is dismissed as moot. Pursuant to the
       Court’s November 3, 2015 Order, relator’s reply, combined with any response to
       Wells Fargo’s motion to dismiss in No. 01-15-00228-CV, if any, must be filed within
       20 days of Wells Fargo’s response, or by December 14, 2015, but this Court may
       decide the case before a reply is filed. See TEX. R. APP. P. 2, 38.6(c), 52.5.

Judge’s signature: /s/ Evelyn V. Keyes
                   

Date: November 25, 2015




November 7, 2008 Revision